DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The preliminary amendments received on May 18, 2021, have been entered.  Claims 1-11 and 62-66 are pending and are examined in this Office Action.

Petition for Color Drawings
The petition to accept color drawings has been granted (see communication mailed on Jan. 7, 2022).  The drawings received on Mar. 4, 2021 have been accepted and the replacement drawings (Figures 13 and 18) received on Nov. 22, 2021, have been accepted.
	
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (all page numbers and paragraph numbers are referencing the claim copy of the substitute specification received on May 18, 2021). In paragraph 0033 (pages 15 and 16), paragraph 0044 (pages 20 and 21), page 32 paragraph 0065; and page 36 paragraph 0075 (the “www.” needs to be deleted and can be replaced with - - on the world wide web - - ). Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or www. or other browser-executable code. See MPEP § 608.01.
In addition, the “Clean Copy” of the substitute specification continues to show strike-through and underline markings.
Appropriate correction is requested.

Claim Objections
Claim 66 is objected to because of the following informalities: “Progeny” has no article; the Applicant is advised to replace "Progeny" with - - A progeny - - .
Appropriate correction is requested.

Claim Interpretation
	Some claims require a mutation in “at least one copy” of a gene and other claims require “at least two copies”.  This can be interpreted to be heterozygous for one copy and homozygous for two copies, but that is only for diploid plants.  For plants that have more than two of each chromosome (triploid, tetraploid, hexaploidy, etc.), having the mutation in at least two copies does not necessarily mean that the mutation is present in all copies of the gene.
	Claim 62 requires a mutation in a region comprising an amino acid position selected from a specific list relative to SEQ ID NO: 2 and uses the language “or a corresponding amino acid in a related plant species”.  The specification provides clarification regarding the meaning of “corresponding residue” (Spec p. 18 ¶ 44), and this clarification along with the pile-up of alignments found in Figure 1 makes it clear what is meant by this recitation and what is encompassed by claim 62.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Indefiniteness
Claims 1-11 and 62-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.  
The terms "delayed senescence" in claims 1 and 5-9 and “decreases the activity” in claim 1 are relative terms which render the claims indefinite.  The terms "delayed senescence" and “decreases the activity” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The Applicant’s own admitted state of the art demonstrates that senescence can be age-related, stress-induced, and/or pathogen-induced; therefore, it is clear that whether or not a mutation delays senescence would depend on what environment the plant is being grown in and what environment the control plant is being grown in.  Furthermore, different varieties of plants have different timelines for senescence (see for example, Phillips et al. (Crop Science (1984) Vol. 24; pp. 518-522)), therefore, one would need to know which plant is the “control” plant that the delay is being measured against.  Similarly, the control for comparison for the decrease in the activity of the deoxyhypusine synthase (DHS) would need to be specified in the claim (i.e. specify the DHS encoded by the gene prior to the induced mutation).  
Claims 2 and 62 require an insertion or substitution to occur in a coding region for at least one amino acid which is required for DHS activity.  It is unclear what is meant by “a coding region for at least one amino acid”.  Does this mean the three-letter codon that encodes the amino acid?  Does this mean somewhere in the same exon as the amino acid?  Would this encompass any insertion causing a frameshift upstream of the codon for the amino acid?  It is unclear what the metes and bounds of this limitation are.

Failure to Further Limit
Claims 3, 4, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 requires that the decreased DHS activity is hypusination of eukaryotic translation initiation factor 5A (eIF-5A), however, this is the DHS activity that results in a decrease in senescence (see, discussion in the anticipation rejection over Hurst et al, below). For this reason, the limitation in claim 3 is inherently already required in claim 2 from which it depends. 
Claim 4 requires that the deletion, insertion, or substitution decreases the activity of DHA encoded by the gene in the plant; however, it depends from claim 1 which already requires that the deletion, insertion, or substitution decreases the activity of DNA encoded by the gene in the plant. Therefore, claim 4 does not further limit claim 1 but is actually identical in scope. 
Similarly, claim 10 requires that the plant is haploid, diploid, tetraploid, or polyploid, and this fails to further limit claim 1 because all plants are either haploid, diploid, tetraploid, or polyploid, therefore the recitation in claim 10 does not exclude any plant and does not provide a further limitation relative to claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 66 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) “Progeny of the plant according to claim 65”, and claim 65 is directed to a plant comprising a mutation in “at least one copy of a gene”. Because the parent plant is only required to have a mutation in one copy of a gene, the progeny of the parent plant would not necessarily inherit this mutation. For example, if the plant of claim 65 is diploid and has the mutation on one copy of the chromosome but the other copy of the chromosome is wild-type, then if this parent plant self-pollinates ¼ of the progeny will be homozygous for the mutation, ½ will have the mutation on one copy of the chromosome, and ¼ will have lost the mutation entirely.  The ¼ of the progeny that have lost the mutation entirely would be wild-type plants with no mutation at all. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ¼ of the progeny that would lose the mutation can be wild-type plants that are products of nature with no additional elements to distinguish from other naturally-occurring plants.
The Applicant is advised to amend the claim to recite - - wherein the progeny comprises the deletion, insertion, or substitution. - - . This amendment would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation by Khan
Claim(s) 66 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Khan A. A. (US Patent No. 5,294,593, issued on Mar. 15, 1994).
	Claim 66 is directed to progeny of the plant according to claim 65, and claim 65 is directed to a plant comprising a mutation in “at least one copy of a gene”. Because the parent plant is only required to have a mutation in one copy of a gene, the progeny of the parent plant would not necessarily inherit this mutation. For example, if the plant of claim 65 is diploid and has the mutation on one copy of the chromosome but the other copy of the chromosome is wild-type, then if this parent plant self-pollinates ¼ of the progeny will be homozygous for the mutation, ½ will have the mutation on one copy of the chromosome, and ¼ will have lost the mutation entirely.  The ¼ of the progeny that have lost the mutation entirely would be wild-type plants with no mutation at all.  Progeny begin as seeds which can be grown into plants.
	Khan teaches a seed (Khan cols 4-11 and all claims).  Because the progeny recited in instant claim 66 do not necessarily comprise the deletion, insertion, or substitution in the DHS gene, they are indistinguishable from any wild-type plant or seed.  Therefore, the seeds taught by Khan are indistinguishable from non-mutant seeds encompassed by the instant claim 66.  
The Applicant is advised to amend the claim to recite - - wherein the progeny comprises the deletion, insertion, or substitution. - - . This amendment would overcome this rejection.

Anticipation by Hurst et al.
Claim(s) 1-11 and 62-66 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hurst et al. (US Pre-Grant Publication US 2005/0155109; published on July 14, 2005).
The claims are drawn to a method of producing a plant with delayed senescence; the method comprising inducing at least one nucleotide deletion, insertion, or substitution (mutation) into at least one copy of a DHS gene wherein the mutation decreases the activity of DHS encoded by the gene (claims 1, 4 and 10); including wherein the mutation is in a coding region for at least one amino acid which is required for DHS activity (claim 2); including wherein the DHS activity is hypusination of eukaryotic translation initiation factor 5A (eIF-5A) (claim 3); including wherein the delayed senescence increases seed yield (claim 5) or increases leaf and root biomass (claim 6) or enhances plant survival during drought or nutrient stress (claim 7) or increases disease resistance (claim 8) or increases the period of time during which leaves, stems, seeds, and fruit of the plant may be stored and remain suitable for use (claim 9); including wherein inducing the mutation is into at least two copies of a DHS gene (claim 11); including wherein the deletion, insertion, or substitution is in a coding region for at least one amino acid selected from specific positions recited in claim 62; including wherein the senescence is age-related senescence (claim 63) or environmental stress-induced senescence (claim 64).  The claims are also drawn to a plant produced by the method and progeny of said plant (claims 65 and 66).
Hurst et al teach a series of independent non-transgenic mutations in DHS genes of tomato (Hurst abstract). They teach introducing mutations into the genome of “Shady Lady” tomato plants using EMS mutagenesis, and then using the TILLING method to identify mutations in the DHS1 and DHS2 genes (Id. p.6).  One of the mutations causes a change from glycine to arginine at position 340 of the DHS1 polypeptide and another changes a valine to isoleucine at position 96 of the DHS1 that they refer to as SEQ ID NO: 3, and one changes a glutamic acid to lysine at position 134 of the partial sequence for DHS2 that they refer to as SEQ ID NO: 6 (Id. p. 6 right column).  The prior art position 340 in DHS1 corresponds to position 333 in the instant SEQ ID NO: 2 (in the context of EAVSWGK) which addresses instant claim 62.
Hurst et al teach that their goal was to deliver tomato fruit to market that have been vine-ripened but remain firm without the usual softening that accompanies the onset of senescence in harvested fruit (Id. p. 1 ¶ 2).  They teach that DHS and eIF-5A are important regulators of senescence in plants, and that DHS activates eIF-5A by hypusinating eIF-5A (Id. p. 1 ¶ 3).  Hurst et al teach that M2 plants having a mutated DHS gene will be analyzed to determine its effect on the expression, translation, and/or activity of the DHS enzyme and if the mutation in the particular M2 plant is assessed to be useful then further phenotypic analysis was pursued (Id. p. 4 ¶ 35-6).  They teach that harvested tomatoes from these plants remain firm longer and display less skin wrinkling and rot post-harvest compared to wild-type sibling or parental lines (Id. p. 4 ¶ 37).
Although Hurst et al do not specifically state that the mutations at position 34o and 96 of DHS1 or the mutation at position 134 of DHS2 causes a loss of activity for the DHS encoded by the endogenous genes, it would appear that these mutations were determined to be useful after assessing the expression, translation, and/or activity of the DHS enzyme.  Furthermore, Hurst et al specifically determined a delayed senescence of the harvested fruit, but they did not specifically look at age-related, stress-induced, or pathogen-induced senescence; however, all indications are that they accomplished a reduction in DHS activity which conferred a delay in all types of senescence involving DHS and/or eIF-5A.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 62-66 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pre-Grant Publication US 2012/0034673) referred to hereafter as Thompson, in view of Hurst et al. (US Pre-Grant Publication US 2005/0155109; published on July 14, 2005) further in view of Thompson et al. (US Patent No. 8,232,455; issued on July 31, 2012) referred to hereafter as Thompson2.
The claims are drawn to a method of producing a plant with delayed senescence; the method comprising inducing at least one nucleotide deletion, insertion, or substitution (mutation) into at least one copy of a DHS gene wherein the mutation decreases the activity of DHS encoded by the gene (claims 1, 4 and 10); including wherein the mutation is in a coding region for at least one amino acid which is required for DHS activity (claim 2); including wherein the DHS activity is hypusination of eukaryotic translation initiation factor 5A (eIF-5A) (claim 3); including wherein the delayed senescence increases seed yield (claim 5) or increases leaf and root biomass (claim 6) or enhances plant survival during drought or nutrient stress (claim 7) or increases disease resistance (claim 8) or increases the period of time during which leaves, stems, seeds, and fruit of the plant may be stored and remain suitable for use (claim 9); including wherein inducing the mutation is into at least two copies of a DHS gene (claim 11); including wherein the deletion, insertion, or substitution is in a coding region for at least one amino acid selected from specific positions recited in claim 62; including wherein the senescence is age-related senescence (claim 63) or environmental stress-induced senescence (claim 64).  The claims are also drawn to a plant produced by the method and progeny of said plant (claims 65 and 66).
	Thompson teaches inhibition of endogenous DHS genes in plants in order to increase resistance to physiological disease (Thompson p. 2 ¶ 20) or to delay deterioration and spoilage (Id. ¶ 102).  Resistance to physiological disease results in an in a decrease in senescence that is environmental stress-induced senescence as required by instant claim 64.  A delay in deterioration and spoilage is a decrease in age-related senescence as required by instant claim 63. Thompson suggests inhibition by antisense (Id.  p. 3 ¶ 26 on), and they suggest alfalfa as one of the choices for plants for their invention (Id.  p. 8 ¶ 116). If DHS activity is inhibited a sufficient amount to result in an increase in resistance to physiological disease and to result in a delay in deterioration and spoilage, then it would necessarily result in increases in seed yield, leaf and root biomass, survival during drought or nutrient stress in most plant species (satisfying the limitations of instant claims 5-9). 
	Thompson does not teach introducing a mutation into an endogenous gene encoding DHS.  Thompson specifically claims a consensus sequence for DHS proteins that is referred to as SEQ ID NO: 46 that consists of “EFDGSDSGARPDEAXSWGK” (see claim 71 and sequence listing).  This region comprises 7 out of the eleven specific amino acid residues and positions recited in claim 62, and one of the other positions, although the position is designated as an “X” (unidentified amino acid residue), (see underlined region with bolded amino acids in the alignment, below):
ALIGNMENT BETWEEN INSTANT SEQ ID NO: 2 and THOMPSON2 SEQ ID
 
NO: 73 (Medicago/ “alfalfa”)

RESULT 4
US-12-026-483A-73
; Sequence 73, Application US/12026483A
; Patent No. 8232455
; GENERAL INFORMATION
;  APPLICANT: THOMPSON, JOHN E.
;  APPLICANT:WANG, TZANN-WEI
;  TITLE OF INVENTION: POLYNUCLEOTIDES ENCODING CANOLA DHS AND ANTISENSE
;  TITLE OF INVENTION:POLYNUCLEOTIDES THEREOF
;  FILE REFERENCE: 2912940-029003
;  CURRENT APPLICATION NUMBER: US/12/026,483A
;  CURRENT FILING DATE: 2009-07-20
;  PRIOR APPLICATION NUMBER: 10/862,440
;  PRIOR FILING DATE: 2004-06-08
;  PRIOR APPLICATION NUMBER: 60/570,835
;  PRIOR FILING DATE: 2004-05-14
;  PRIOR APPLICATION NUMBER: 60/570,833
;  PRIOR FILING DATE: 2004-05-14
;  PRIOR APPLICATION NUMBER: 60/479,969
;  PRIOR FILING DATE: 2003-06-20
;  PRIOR APPLICATION NUMBER: 60/479,968
;  PRIOR FILING DATE: 2003-06-20
;  PRIOR APPLICATION NUMBER: 09/725,019
;  PRIOR FILING DATE: 2000-11-29
;  PRIOR APPLICATION NUMBER: 09/597,771
;  PRIOR FILING DATE: 2000-06-19
;  PRIOR APPLICATION NUMBER: 09/348,675
;  PRIOR FILING DATE: 1999-07-06
;  NUMBER OF SEQ ID NOS: 165
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 73
;  LENGTH: 368
;  TYPE: PRT
;  ORGANISM: Medicago sativa
US-12-026-483A-73

  Query Match             100.0%;  Score 1954;  DB 9;  Length 368;
  Best Local Similarity   100.0%;  
  Matches  368;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSETKQEDDTIMSSVHSTVFKESENLAGKCVQIEGYDFNRGVDYQQLLKSMLTTGFQASN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSETKQEDDTIMSSVHSTVFKESENLAGKCVQIEGYDFNRGVDYQQLLKSMLTTGFQASN 60

Qy         61 FGDAVKVVNQMLDWRLVDEPIDEDCDEDKKDLEYRKSVTCKVFLGFTSNLISSGVRDVVR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FGDAVKVVNQMLDWRLVDEPIDEDCDEDKKDLEYRKSVTCKVFLGFTSNLISSGVRDVVR 120

Qy        121 YLCQHHMVHVVVTTTGGIEEDLIKCLAPTYKGEFSLPGAYLRSKGLNRIGNLLVPNENYC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YLCQHHMVHVVVTTTGGIEEDLIKCLAPTYKGEFSLPGAYLRSKGLNRIGNLLVPNENYC 180

Qy        181 KFEDWIIPIFDQMLKEQKEEKVLWTPSKLIARLGKEINNENSYLYWAYKNNIPVYCPGLT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KFEDWIIPIFDQMLKEQKEEKVLWTPSKLIARLGKEINNENSYLYWAYKNNIPVYCPGLT 240

Qy        241 DGSLGDMLYFHSFHNPGLIVDIVQDIRAMNGEAVHANPSKTGMIILGGGLPKHHICNANM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DGSLGDMLYFHSFHNPGLIVDIVQDIRAMNGEAVHANPSKTGMIILGGGLPKHHICNANM 300

Qy        301 MRNGADYAVFINTAQEFDGSDSGARPDEAVSWGKIRGSAKTVKVHCDATIAFPLLVAETF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 MRNGADYAVFINTAQEFDGSDSGARPDEAVSWGKIRGSAKTVKVHCDATIAFPLLVAETF 360

Qy        361 ASRTSPLN 368
              ||||||||
Db        361 ASRTSPLN 368

Hurst et al teach a series of independent non-transgenic mutations in DHS genes of tomato (see abstract and entire document). They teach introducing mutations into the genome of “Shady Lady” tomato plants using EMS mutagenesis, and then using the TILLING method to identify mutations in the DHS1 and DHS2 genes (see page 6).  One of the mutations causes a change from glycine to arginine at position 340 of the DSH1 polypeptide which corresponds to position 333 in the instant SEQ ID NO: 2 (in the context of EAVSWGK).
Thompson2 teaches the amino acid sequence for Medicago/alfalfa DHS which is referred to as SEQ ID NO: 73, and this has 100% identity to the instant SEQ ID NO: 2 (see alignment, above).  Thompson2 teaches the nucleotide sequence of the cDNA encoding this DHS protein (Thompson2 Fig 107 col 9).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to follow Thompson’s suggestion to inhibit the DHS gene in alfalfa to arrive at plants in which senescence is delayed.  Given Hurst’s success in delaying senescence in tomato fruits by mutating the conserved glycine in the motif taught by Thompson, one would have had an expectation of success in causing an inhibition in DHS activity and a corresponding delay in senescence by mutating that same residue, or any of the other residues in the domain referred to by Thompson as SEQ ID NO: 46. This region comprises 8 out of the 11 positions recited in claim 62.  Furthermore, using the TILLING method would allow for identification of ANY mutation within the DHS gene. It would have been obvious and within the scope of one of ordinary skill in the art to screen mutants for a desirable phenotype, such as a delay in senescence, deterioration, or spoilage, therefore, any mutations that provide this phenotype would have been identified by such a TILLING/screening process.  
The Examiner takes official notice that different plant species are generally grown for different reasons; i.e. corn, rice, and soybean are grown for seeds; lettuce and tobacco are grown for leaves; radishes, potatoes, and carrots are grown for roots/tubers; and celery is grown from stems/stalks, etc.  Therefore, it would have been prima facie obvious to specifically select for the mutant plants having improved harvestable parts for the particular plant species which would satisfy the limitations in claims 5, 6, and 9.  With regard to claims 7 and 8, because Thompson specifically suggests increased resistance to physiological disease, it would have been obvious to select for plants with enhanced survival during drought or nutrient stress and increased disease resistance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 62-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,973,187. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to the same method, generally, of mutating DHS to arrive at delayed senescence in a plant.  The instant claims are broader because none of the instant claims require the precise amino acid substitutions that are required in claim 1 of the ‘187 patent.  Other than this difference in scope, the claims are very similar if not identical.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662

/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662